Citation Nr: 0838911	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-14 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.

The Board notes correspondence from the National Personnel 
Records Center (NPRC) indicates that the veteran's service 
treatment records were destroyed in a fire and can not be 
reconstructed.  During the veteran's Board hearing, he 
reported exposure to noise from heavy weapons and blasts 
during basic training.  The veteran reported noticing hearing 
loss while doing telephone work shortly after service.  He 
reported tinnitus since service.  VA treatment records show 
that the veteran had surgery in the right ear in December 
1982.  He was noted to have a long history of progressive 
hearing loss in the right ear, but he denied any tinnitus at 
that time.  The veteran is currently seen at VA for bilateral 
hearing loss.  The veteran has not yet been afforded a VA 
examination.  In light of the "low threshold" as announced in 
McLendon v. Nicholson, the Board finds that remand for a VA 
examination is necessary to determine if the veteran has a 
current hearing loss disability or tinnitus etiologically 
related to service.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). In the present appeal, the RO can cure any deficiency 
with respect to this matter on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine whether the veteran has 
current bilateral hearing loss and/or 
tinnitus due to noise exposure in 
service.  The audiologist should review 
the entire claims folder, to include 
post-service treatment records, prior 
to examination.  The audiologist should 
state whether the veteran has current 
bilateral hearing loss and/or tinnitus, 
and if so, should state whether 
bilateral hearing loss and/or tinnitus 
is at least as likely as not related to 
service. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record 
and should comment on the significance, 
if any, of the findings documented in 
the veteran's post-service treatment 
records.

3.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
